TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 3, 2013



                                     NO. 03-12-00723-CV


The State Board for Educator Certification and Michael Berry, the Acting Chief Executive
   Officer of the State Board for Educator Certification, in his Official Capacity only,
                                       Appellant

                                                v.

                                  Erasmo Montalvo, Appellee




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
         REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s order

granting temporary injunctive relief: IT IS THEREFORE considered, adjudged and ordered

that the trial court’s order granting temporary injunctive relief is reversed, the temporary

injunction is dissolved, and the cause is remanded for further proceedings. It is FURTHER

ordered that the appellee pay all costs relating to this appeal, both in this Court and the court

below; and that this decision be certified below for observance.